Citation Nr: 0405806	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  99-15 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than March 22, 
2002, for the grant of service connection for diabetes 
mellitus.  

2.  Entitlement to an effective date earlier than September 
16, 1998, for the grant of a 30 percent evaluation for post-
traumatic stress disorder.  

3.  Entitlement to service connection for a skin disorder, 
classified as eczema or dermatitis.  

4.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder from April 1, 2003.  

5.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder from September 16, 1998, to April 
1, 2003.  

6.  Entitlement to an effective date earlier than April 1, 
2003, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.  He is a combat veteran of the Vietnam War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In October 2003, the veteran, sitting at the RO, gave sworn 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge, sitting in Washington, D.C.  A transcript 
of that hearing is of record.  

The veteran's claims of entitlement to service connection for 
a skin disorder, classified as eczema or dermatitis; a rating 
in excess of 70 percent for post-traumatic stress disorder 
from April 1, 2003; a rating in excess of 30 percent for 
post-traumatic stress disorder from September 16, 1998, to 
April 1, 2003; and an effective date earlier than April 1, 
2003, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
are addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the earlier effective date issues addressed in 
this decision has been obtained.  

2.  The veteran's original claim of entitlement to service 
connection for diabetes mellitus was received on September 
21, 2001, but the presence of diabetes mellitus was not 
definitively shown until its initial diagnosis on March 22, 
2002.  

3.  In December 1996, the Board granted service connection 
for post-traumatic stress disorder.  A rating decision dated 
in January 1997, which implemented the Board's decision, 
assigned a 10 percent rating for the disorder, effective from 
May 3, 1993.  The veteran was notified of this determination 
later in January 1997 but did not disagree with the level of 
evaluation then assigned.  

4.  A rating decision dated in February 2001 assigned a 30 
percent evaluation for post-traumatic stress disorder, 
effective from the date of receipt of the veteran's claim for 
non-service-connected pension benefits on September 16, 1998.  

5.  There is no evidence of any form of claim, or intent to 
claim, for a rating in excess of 30 percent for post-
traumatic stress disorder prior to September 16, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 22, 
2002, for the grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).  

2.  The criteria for an effective date earlier than September 
16, 1998, for the grant of a 30 percent evaluation for post-
traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.157, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Effective date earlier than March 22, 2002, for the grant 
of service connection for diabetes mellitus

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his earlier effective date 
claim and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes in particular that in May 2002, the RO 
informed the veteran of his rights and responsibilities under 
the Veterans Claims Assistance Act of 2000 with respect to 
his claim for service connection for diabetes mellitus.  See 
38 U.S.C.A. § 5103(a).  The record shows that in December 
2002, the veteran was provided with a statement of the case 
on the issue of an earlier effective date for service 
connection for diabetes mellitus.  Under a precedent opinion 
of the VA General Counsel, VA does not have to provide a 
notice under 38 U.S.C.A. § 5103(a) of the information and 
evidence necessary to substantiate the new issue of 
entitlement to an earlier effective date for service 
connection for diabetes mellitus where that claim has been 
prosecuted continuously since the grant of service connection 
and the claimant has been furnished with a statement of the 
case addressing the effective date issue.  VAOPGCPREC 8-2003.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  

The record shows that the veteran's original claim of 
entitlement to service connection for diabetes mellitus was 
received on September 21, 2001.  A rating decision dated in 
June 2002 granted service connection for the claimed 
disorder, effective from March 22, 2002.  In his substantive 
appeal, the veteran contended that the effective date should 
be the date his claim for service connection for diabetes 
mellitus was filed in September 2001.  

As pertinent to this appeal, the effective date for the grant 
of service connection based on an original claim is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  

The RO in this case established the date of the initial 
diagnosis of diabetes mellitus on March 22, 2002, as the date 
entitlement arose for the benefit claimed.  The veteran 
argues that he should have been examined for all possible 
ailments, including diabetes mellitus, when he entered the VA 
system in 1972.  Although the record suggests the possible 
presence of early symptoms of the claimed disability prior to 
the initial diagnosis of diabetes mellitus, there is no 
showing of a definitive, or even suspected diagnosis of 
diabetes mellitus prior to March 22, 2002.  The record shows 
a slightly elevated blood glucose reading in July 2001, two 
months before the receipt of the initial claim for service 
connection, but this cannot be definitively related to the 
later diagnosis of diabetes mellitus.  A urinalysis at that 
time was negative for glucose.  

Although the veteran indicates that he experienced symptoms 
of diabetes mellitus prior to the date of its actual initial 
diagnosis, the veteran himself is not, as a layperson, 
competent to attribute those symptoms to diabetes mellitus 
because this requires medical expertise.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995) (a claimant is capable of 
providing evidence of symptomatology but, as a layperson, is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms).  

After a careful consideration of the evidence of record, the 
Board concludes that an earlier effective date for a grant of 
service connection for diabetes mellitus is not warranted.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

B.  Effective date earlier than September 16, 1998, for the 
grant of a 30 percent evaluation for post-traumatic stress 
disorder

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997).  

In his notice of disagreement received in March 2001, the 
veteran contended that the effective date assigned for his 30 
percent evaluation for post-traumatic stress disorder was, in 
fact, the date his claim for non-service-connected pension 
benefits was received.  The veteran said that the September 
1998 claim had nothing to do with his post-traumatic stress 
disorder, that his post-traumatic stress disorder claim was 
filed in 1993, and that that claim had been open ever since.  
He contended that his 30 percent evaluation should be made 
effective from the effective date of his 10 percent 
evaluation on May 3, 1993.  

The record shows that a Board decision in December 1996 
granted service connection for post-traumatic stress 
disorder.  A rating decision the following month implementing 
the Board's decision assigned a 10 percent rating for the 
disorder under Diagnostic Code 9411, effective from May 3, 
1993.  The veteran was notified of this determination later 
in January 1997 but did not disagree with the level of 
evaluation then assigned.  The RO construed the veteran's 
claim of entitlement to non-service-connected pension 
benefits, received on September 16, 1998, as encompassing a 
claim for an increased rating for post-traumatic stress 
disorder.  The increased rating claim has been continuously 
prosecuted since then.  

The RO letter of January 17, 1997, that informed the veteran 
of the initial rating for his post-traumatic stress disorder 
enclosed a copy of the rating decision itself and a copy of 
his notice of appellate rights (VA Form 4107).  The letter 
informed him that under the provisions of 38 U.S.C. § 5111, 
any payments of compensation must begin on the first day of 
the month after he had become entitled to the benefit.  In 
this case, that date was June 1, 1993, as he was informed.  

As noted above, the veteran did not appeal the level of 
evaluation assigned for post-traumatic stress disorder by the 
rating decision of January 1997.  That rating decision 
therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2003).  The failure to initiate an appeal of the 10 
percent evaluation assigned cut off all claims to a still 
higher evaluation for post-traumatic stress disorder.  Thus, 
contrary to the veteran's contention, he has not had a claim 
for a higher evaluation for post-traumatic stress disorder 
pending since the date in 1993 when his 10 percent evaluation 
was assigned.  A pending claim is an application, formal or 
informal, which has not been finally adjudicated.  See 38 
C.F.R. § 3.160(c).  A finally adjudicated claim, by contrast, 
is an application, formal or informal, which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. § 3.160(d).  

The record does not disclose any evidence of an intent to 
claim entitlement to an evaluation in excess of 10 percent 
for post-traumatic stress disorder prior to September 16, 
1998, the date on which the 30 percent evaluation was 
eventually made effective.  See 38 C.F.R. § 3.1(p) (defining 
a claim or application as a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit).  Indeed, 
there is no evidence of any kind, such as a report of VA 
examination for post-traumatic stress disorder, between 
January 17, 1997, the date of notification of the rating 
decision assigning the 10 percent evaluation, and September 
16, 1998, the effective date for the 30 percent evaluation 
established in the rating decision of February 2001.  See 38 
C.F.R. § 3.157(b)(1).  (In May 2002, the RO found that the 
February 2001 rating decision was clearly and unmistakably 
erroneous in establishing September 16, 1998, as the 
effective date for the 30 percent evaluation.  The RO stated 
that the effective date should have been December 31, 1998, 
the date of VA examination showing the first factually 
ascertainable increase in severity.  However, the RO declined 
to adjust the effective date because it would have created an 
overpayment of benefits through no fault of the veteran.)  

Finally, there is no claim of clear and unmistakable error in 
the rating decision of January 1997 that assigned the 10 
percent rating.  Such a claim presumes a prior final rating 
decision.  See 38 C.F.R. § 3.105(a) (2003).  The veteran has 
claimed the opposite - that his claim is still open with 
respect to the degree of disability resulting from his 
service-connected post-traumatic stress disorder.  Thus, 
there is no clear and unmistakable error claim in this case, 
much less one pleaded with the specificity that the law 
requires.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Because the January 1997 rating decision assigning the 10 
percent rating for post-traumatic stress disorder is final, 
resolution of the earlier effective date issue turns on the 
law and not the evidence.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law), appeal dismissed, 56 F.3d 
79 (Fed. Cir. 1995) (Table).  In such circumstances, the 
provisions of the VCAA are not applicable.  Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000) (holding that the VCAA 
was not applicable to a matter of pure statutory 
interpretation), aff'd sub nom. Smith v. Principi, 281 F.3d 
1384 (Fed. Cir. 2002).  

As a basis for assigning an effective date for a 30 percent 
evaluation for post-traumatic stress disorder prior to 
September 16, 1998, cannot be identified, the claim must be 
denied.  



ORDER

An effective date earlier than March 22, 2002, for the grant 
of service connection for diabetes mellitus is denied.  

An effective date earlier than September 16, 1998, for the 
grant of a 30 percent evaluation for post-traumatic stress 
disorder is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
prosecution of this appeal.  However, the record does not 
show that the veteran has ever been furnished with a notice 
of his rights and responsibilities under the VCAA with 
respect to his claims of entitlement to service connection 
for a skin disorder, classified as eczema or dermatitis; a 
rating in excess of 70 percent for post-traumatic stress 
disorder from April 1, 2003; a rating in excess of 30 percent 
for post-traumatic stress disorder from September 16, 1998, 
to April 1, 2003; and an effective date earlier than April 1, 
2003, for the grant of a TDIU.  (A VA Form 21-8940 signed by 
the veteran and dated August 18, 2000, is of record.)

The record also indicates that the veteran was found disabled 
by the Social Security Administration (SSA), effective April 
1, 1998.  The records supporting the grant of SSA disability 
benefits should be obtained and associated with record.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

In view of the foregoing, this case is REMANDED to the RO 
through the Appeals Management Center (AMC) in Washington, 
D.C., for the following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for post-
traumatic stress disorder since September 
16, 1998.  After securing the necessary 
release, the RO should obtain these 
records and associate with the claims 
file only those records not currently of 
record.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
which was granted effective from April 1, 
1998, as well as the medical records 
relied upon concerning that claim.  

3.  The RO should advise the veteran of 
his rights and responsibilities under the 
VCAA.  The RO's notice should comply with 
the notification requirements of 38 
U.S.C.A. § 5103(a) with respect to the 
claims of entitlement to service 
connection for a skin disorder, 
classified as eczema or dermatitis; a 
rating in excess of 70 percent for post-
traumatic stress disorder from April 1, 
2003; a rating in excess of 30 percent 
for post-traumatic stress disorder from 
September 16, 1998, to April 1, 2003; and 
an effective date earlier than April 1, 
2003, for the grant of a TDIU.  The VCAA 
notice should indicate which portion of 
the information and evidence, if any, 
should be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
The veteran should be requested to 
furnish all evidence in his possession 
with respect to the remaining claims in 
appellate status.  

4.  After undertaking any further 
indicated development, the RO should 
adjudicate de novo the issues of 
entitlement to service connection for a 
skin disorder, classified as eczema or 
dermatitis; a rating in excess of 70 
percent for post-traumatic stress 
disorder from April 1, 2003; a rating in 
excess of 30 percent for post-traumatic 
stress disorder from September 16, 1998, 
to April 1, 2003; and an effective date 
earlier than April 1, 2003, for the grant 
of a TDIU.  If the benefits sought on 
appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



